Citation Nr: 0947934	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  07-08 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hemorrhoids, claimed as 
secondary to medication taken for treatment of the Veteran's 
service-connected right index finger disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1956 until April 
1958.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Diego, California.


FINDINGS OF FACT

Competent medical evidence of record demonstrates that 
medication taken to control the Veteran's service-connected 
right index finger symptoms has caused constipation, thereby 
aggravating his nonservice-connected hemorrhoids.


CONCLUSION OF LAW

The criteria for secondary service connection for hemorrhoids 
have been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.310 (as in effect prior to 
October 10, 2006); 38 C.F.R. §§ 3.102, 3.303, (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In light of the fully favorable disposition in the instant 
case, further consideration of the VCAA is moot.



II. Service Connection

The Veteran is claiming entitlement to service connection for 
hemorrhoids.  Specifically, he contends that medication that 
he takes to manage his pain associated with his service-
connected right index finger disability causes constipation, 
which in turn has resulted in hemorrhoids.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998). 
It is further noted that additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a). See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006. See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 
3.310). The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation; specifically, in terms of establishing 
a baseline level of disability for the non-service-connected 
condition prior to the aggravation. Because the new law 
appears more restrictive than the old, and because the 
appellant's appeal was already pending when the new 
provisions were promulgated, the Board will consider this 
appeal under the law in effect prior to October 10, 2006. 
See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(new regulations cannot be applied to pending claims if they 
have impermissibly retroactive effects).

In the present case, the evidence supports a grant of service 
connection here.  At the outset, there is no dispute as to 
the issue of current disability.  Indeed, hemorrhoid symptoms 
are capable of lay observation and thus he is competent to 
report such symptoms.  Layno v. Brown, 6 Vet. App. 465 
(1994).  The Board finds no reason to doubt the credibility 
of his assertions.

The evidence of record also establishes that the current 
hemorrhoid disorder is aggravated by medication used to 
manage the symptoms of a service-connected disability.  
Indeed, in May 2008, a VA doctor furnished a letter 
indicating that Vicodin (which the Veteran took for a 
service-connected disability) caused him to experience 
constipation.  Moreover, an earlier VA treatment record dated 
in December 1999 noted constipation symptomatology and 
expressly stated that such constipation aggravated his 
hemorrhoids.  

In sum, the medical records summarized above establish that 
the hemorrhoids are proximately due to or the result of a 
service-connected disability.  Thus a grant of service 
connection is warranted.  The Board notes that in reaching 
this conclusion, the evidence is at least in equipoise, and 
the benefit of the doubt doctrine has been applied.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Again, as the claim on appeal preceded October 10, 2006, the 
evidence need not establish the baseline level of hemorrhoid 
disability in order for service connection to be granted on 
an aggravation basis.  Accordingly, the appeal is allowed.


ORDER

Service connection for hemorrhoids as secondary to service-
connected medication taken for a service-connected right 
index finger disability is granted, on an aggravation basis.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


